Citation Nr: 9907938	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-16 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for purposes of Department of Veterans Affairs death 
benefits.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  He died in September 1992.  

This is an appeal from a March 1997 Administrative Decision 
by the Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, that the appellant could not be recognized 
as surviving spouse of the veteran for purposes of VA death 
benefits since they had not established a valid common-law 
marriage following their divorce in May 1985.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant and veteran were married in July 1967.  
They were divorced in May 1985 in the State of Ohio.

3.  The appellant and veteran resided together on various 
occasions after their May 1985 divorce and were residing 
together at the time of his death in September 1992.

4.  The preponderance of the evidence establishes that the 
appellant and veteran did not have a mutual agreement to be 
married at any time after their May 1985 divorce, and that 
the appellant did not believe that she and the veteran 
established a valid common-law marriage following their 
divorce


CONCLUSION OF LAW

The preponderance of the evidence establishes that the 
requirements for a valid common-law marriage or "deemed-
valid" common-law marriage between the veteran and appellant 
have not been met.  Thus, she is not entitled to recognition 
as the veteran's surviving spouse for purposes of VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103(a), 5107 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50(c), 3.52, 3.205 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background

The record indicates that the appellant and veteran were 
married in July 1967.  They were divorced in May 1985 in the 
State of Ohio.  The divorce decree orders that he provide 
health coverage for the minor children and pay child support, 
but does not provide for alimony.  The veteran's death 
certificate reflects that he died in September 1992.  His 
address was listed as [redacted] Avenue, in a city in 
Ohio.  It was indicated thereon that he was divorced.  The 
appellant was the informant on the death certificate, and 
reported that she was living at the same address.

In June 1991, the veteran submitted a claim for VA disability 
benefits.  He indicated that he was divorced.  He listed 
three minor children.  He listed his address as [redacted]
Court in the same city.  He listed the appellant as his 
nearest relative and gave the relationship as "ex-wife".

A statement by the Social Security Administration, to the 
veteran at the [redacted] Court address and dated in July 
1991, reflects that they had not made a decision on his claim 
for Social Security benefits.  In an August 1991 statement, 
the Social Security Administration advised the veteran that 
he would be entitled to monthly disability benefits beginning 
in November 1991.  The notice was addressed to him at the 
[redacted] Court address.

In a July 1991 rating action, the veteran was found to be 
permanently and totally disabled for disability pension 
purposes effective from July 1991 based on carcinoma of the 
lung.  A medical report from the Ohio State University 
reflects the veteran's treatment in May 1991.  His address 
was listed as [redacted].

On an eligibility verification report dated in August 1991, 
the veteran indicated that he was divorced.  He listed his 
address as [redacted] Court.

In September 1991, the appellant submitted a claim for an 
apportionment of the veteran's VA disability benefits for his 
three children who were in her care.  She indicated that the 
veteran was not providing any support at the current time.  
Her address was listed as [redacted] Avenue.

In September 1991, the veteran was awarded improved 
disability pension commencing in August 1991.  He was paid as 
a single veteran.  The award notice was addressed to him at 
the [redacted] Court address.

In October 1991, the appellant provided financial information 
to the regional office in connection with her apportionment 
claim.  She indicated that she was residing at [redacted] 
Avenue.

The veteran, in November 1991, provided financial information 
to the VA.  He reported that he was currently residing in a 
furnished basement apartment, but wished to obtain a better 
place in a better neighborhood.  He listed his address as 
L[redacted] Avenue.

In a special apportionment decision dated in December 1991, 
the appellant was awarded an apportionment of $135 per month 
for their three minor children, effective in August 1991.

In August 1992, the veteran submitted a claim for service 
connection for cancer due to exposure to Agent Orange.  He 
listed his address as [redacted] Avenue.

In September 1992, the appellant submitted a claim for VA 
death benefits for the three minor children of herself and 
the veteran.  She indicated that she and the veteran had been 
married in July 1967 and divorced in May 1985.  She was 
residing at [redacted] Avenue, Columbus.  She also 
submitted an application for VA burial benefits.  The 
appellant signed the form as the individual who had 
authorized the services.  She had paid the veteran's burial 
expenses.  Her address was listed as [redacted] Avenue, 
Columbus.  She reported that her relationship to the veteran 
was "ex wife and mother of the children".

The regional office later received records of VA and private 
medical treatment for lung cancer in 1991 and 1992.  When the 
veteran was hospitalized by the VA in March 1992, it was 
indicated that he had been a domiciliary resident while 
undergoing radiation therapy.

In a September 1994 rating action, service connection was 
established for the cause of the veteran's death.  Later that 
same month, the appellant was paid accrued benefits and 
dependency and indemnity compensation benefits for the 
veteran's minor children as their custodian.

In February 1997, the appellant submitted an application for 
dependency and indemnity compensation benefits as surviving 
spouse of the veteran.  At that time she was residing at 
S[redacted] Avenue.  She reported that she and the veteran 
had been married in July 1967 in Huntington, West Virginia, 
and divorced in May 1985 in Ohio.  She claimed that they had 
established a common-law marriage in 1985 and that that 
marriage had lasted until the veteran's death in 1992.  The 
appellant stated that she and the veteran lived together 
continually except for one year prior to their divorce in 
1985.  Soon after the divorce, the veteran moved back in with 
her and remained with her until his death, dying in the home 
that they shared.

A March 1997 statement by [redacted], daughter of the veteran and 
appellant, who was born in November 1968, reflects that the 
veteran and appellant had lived together as husband and wife 
in Ohio from November 1985 until September 1992.  She stated 
that they were separated in 1984 and that her father moved 
back into the house in 1985.  When she moved to California in 
1989, her father was still living in the house with her 
mother.  Whenever she came home for a visit, he was at home.  
He lived with her mother until his death in September 1992.  
She was unaware that her parents had been divorced until her 
father told her in 1987.

The appellant also provided a February 1997 statement in 
which she indicated that after her divorce from the veteran 
in May 1985, she let him return home in November 1985 since 
they had three small daughters and two teenagers and she 
needed him as a father and a husband.  She had divorced the 
veteran due to anger and reasons that were very personal.  
They had planned to remarry before he became ill.  The cancer 
took him rapidly and he had never been able to regain his 
health.  Only a few friends and his family were aware they 
had been divorced because they lived together after the May 
1985 divorce until his death in September 1992.

The appellant provided a copy of a traffic ticket issued to 
the veteran in July 1992 which listed his address as  
[redacted] Avenue.  She also provided a bank statement dated 
in 1989 which used the name of the veteran and herself.  
Their address was listed as [redacted] Avenue.

A March 1997 statement by [redacted] reflected that she had 
known the veteran for 18 years and the appellant for 
23 years.  She lived next-door to them for years.  They had 
generally been known as husband and wife and she considered 
them to be husband and wife.  They were still living together 
when the veteran died.  She had heard them refer to each 
other as husband and wife.  She was aware that they had lived 
together continuously "...except one year before the 
divorce..." and then the veteran had moved back in.

The appellant also provided a copy of a check-cashing card 
for the veteran in which his address was listed as 
[redacted] Avenue.

In a March 1997 statement, the appellant indicated that in 
1995, she had moved from [redacted] Avenue to her current 
address at S[redacted] Avenue in the same Ohio city.  She 
had thrown all her old papers away at that time.

The appellant later provided a statement by the veteran's 
employer dated in December 1992 in which she was informed 
that she would be entitled to a surviving spouse monthly 
pension due to the veteran's death.  She was asked to provide 
a copy of the veteran's birth certificate, her birth 
certificate and her marriage certificate.  The appellant also 
provided a copy of an Ohio driver's license issue to the 
veteran in June 1989 in which his address was listed as  
[redacted] Avenue.

In August 1997, the appellant provided a copy of an 
application for company group medical insurance signed by the 
veteran in September 1987.  He listed his address as 
[redacted] Avenue, reported he was married and listed the 
appellant as his spouse.  She also submitted a copy of a 
December 1987 employee life insurance application signed by 
veteran which stated that he was married and she was his 
wife.

In September 1997, the appellant indicated that in 1991, she 
and the veteran had been living together, but he used a Post 
Office for mail sometimes, as well as his sister's address on 
L[redacted] Avenue.  She reported that she had used her maiden 
name hyphenated with the veteran's last name on occasion.

In November 1997, the appellant indicated that after their 
divorce in 1985, she and the veteran had lived together off 
and on until his death in 1992.  When the veteran filed for 
VA benefits and in other correspondence with the VA, he used 
various addresses for mailing purposes, but they continued to 
live together.  She had used her maiden last name hyphenated 
with the veteran's last name for credit purposes and other 
purposes of identification after their divorce in 1985.  That 
had been done primarily for credit purposes because the 
veteran's credit was bad.

In February 1998, the appellant provided a copy of a life 
insurance application signed by the veteran in December 1986 
in which she was named as the primary beneficiary.  She was 
listed as his wife on the application.  She also provided a 
February 1998 statement by the insurance company indicating 
that a check had been made payable to her as the named 
beneficiary.


II.  Analysis

To be entitled to death benefits as a "surviving spouse" of a 
veteran, the claimant must have been the veteran's spouse at 
the time of the veteran's death and have lived continuously 
with the veteran from the date of their marriage to the date 
of the veteran's death, except where there was a separation 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 U.S.C.A. § 101(3).

The term "surviving spouse" means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50.

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103; 38 C.F.R. § 3.1(j).

Marriage is established by one of several types of evidence, 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated.  
38 C.F.R. § 3.205(a).  In jurisdictions where marriages other 
than by ceremony are recognized, the marriage may be 
established by the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage, including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a)(6).  In the absence 
of conflicting information, proof of marriage which meets the 
requirements of 38 C.F.R. § 3.205(a), together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(b).

Death benefits may be granted when the appellant, without 
knowledge of any legal impediment, entered into a marriage 
with the veteran which, but for the impediment, would have 
been valid and she thereafter cohabited with him for one year 
or more immediately before his death or for any period of 
time if a child was born of the purported marriage or was 
borne to them before such marriage.  Such a claimant is not 
eligible, however, if a claim is filed by a legal surviving 
spouse of a veteran who is found entitled to such benefits.  
38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

In this case the record reflects that the appellant and 
veteran were married in July 1967 and divorced in May 1985 in 
the State of Ohio.  The veteran's death occurred in September 
1992.  In conjunction with her current claim, the appellant 
has maintained that she and the veteran resided together as 
husband and wife following their May 1985 divorce until the 
time of his death.  She has contended, in effect, that she 
and the veteran established a valid common-law marriage 
shortly after their May 1985 divorce that lasted until the 
time of the veteran's death.  The appellant has claimed that 
she and the veteran used the terms "divorce" and "ex-wife" 
after the divorce since they were unaware that the VA would 
recognize common-law marriages such as theirs.

The record reflects that after the May 1985 divorce and until 
the time of the veteran's death in September 1992, the 
appellant and veteran resided in the State of Ohio, a State 
that recognized common-law marriages until late 1991.  Under 
Ohio law, a mutual agreement of marriage in praesenti  made 
by parties competent to contract, accompanied and followed by 
cohabitation as husband and wife, as a result of which the 
parties are treated and reputed as husband and wife in the 
community in which they reside constituted a common-law 
marriage.  Nester v. Nester, 472 N.E.2d 1091 (Ohio 1984); 
Leibrock v. Leibrock, 107 N.E.2d (Ohio 1952).  Where there is 
no direct proof in reference to the formation of the contract 
of marriage in praesenti, testimony regarding cohabitation 
and community reputation tends to raise an inference of the 
marriage.  Nester, at 1094.  Common-law marriages were not 
favored in Ohio and all of the essential elements to a 
common-law marriage must be established by clear and 
convincing evidence.  Nester, at 1094.

The appellant has maintained that shortly after their May 
1985 divorce, she and the veteran resumed living together as 
husband and wife and continued to reside together as husband 
and wife until the veteran's death in September 1992.  In 
this regard, the appellant has provided March 1997 statements 
by her daughter, [redacted], and from a next-door neighbor, 
[redacted], indicating that the appellant and veteran resided 
together from 1985 to 1992.  They referred to each other as 
husband and wife and were generally known as husband and 
wife.  The appellant's daughter indicated that she was not 
aware that her parents had been divorced until her father 
told her in 1987.

The appellant has also provided documentary evidence, 
including December 1986 and December 1987 insurance 
applications completed by the veteran which listed the 
appellant as his wife and beneficiary, along with a September 
1987 medical insurance application by the veteran in which 
also listed the appellant as his wife and his address as 
[redacted] Avenue.  There is also evidence that they 
maintained a joint bank account in February and March 1989.  
A traffic ticket issued to the veteran in July 1992 also used 
the [redacted] Avenue address.  A December 1992 statement 
from the veteran's employer indicated that the appellant was 
entitled to a surviving spouse monthly pension due to her 
husband's death.  However, she was asked to provide certain 
records in connection with her application and the record 
does not establish that she ever received those pension 
benefits as surviving spouse of the veteran.

The record also reflects that on the veteran's death 
certificate, it was indicated that he was divorced, although 
his address was listed as [redacted] Avenue.  The 
appellant was the informant for the information contained on 
the death certificate.  In his June 1991 claim for VA 
disability benefits, the veteran also indicated that he was 
divorced.  At that time, he provided a different address from 
that of the appellant.  The July and August 1991 Social 
Security Administration letters were also addressed to the 
veteran at that address and he used that address on his 
August 1991 eligibility verification report on which he 
indicated that he was divorced.  The record further reflects 
that in September 1991, the appellant submitted a claim for 
an apportionment of the veteran's VA disability benefits for 
their three children on the basis that the veteran was not 
providing any support.  Presumably, she and the veteran were 
residing apart at that time.  The veteran and appellant 
provided financial information in connection with the 
apportionment claim in late 1991 and each used a different 
address.  On her claim for VA burial benefits in September 
1992, the appellant referred to herself as the ex-wife of the 
veteran, although she has recently related that she used that 
term because she was unaware that the VA would recognize a 
common-law marriage.  On her February 1997 statement, the 
appellant indicated that she and the veteran were planning to 
remarry prior to his illness, but his cancer had advanced 
rapidly and he had never been able to regain his health.  
This statement indicates that the appellant did not consider 
herself married to the veteran prior to his death.

The evidence indicates that the appellant and veteran resided 
together occasionally after their May 1985 divorce and that 
they were residing together at the time of his death.  
However, it is apparent that they were separated for an 
extended period of time in 1991.  In any event, the Board is 
unable to conclude that there is a reasonable probability 
that all of the requirements for a valid common-law marriage 
in the State of Ohio have been met to the degree required by 
that state to establish such a marriage.  In particular, the 
Board does not find that the appellant has established that 
she and the veteran at any time following their divorce had 
entered into an agreement to be married.  Rather, the 
evidence indicates that neither the veteran nor appellant 
believed themselves to be actually married to each other.  
The appellant's daughter [redacted] and neighbor [redacted] provided 
statements indicating that the appellant and veteran were 
residing together as husband and wife.  However, the 
information provided to the VA by the veteran and appellant 
during his lifetime and prior to the February 1997 
application by the appellant for VA death benefits as 
surviving spouse of the veteran was uniformly to the effect 
that they were divorced, even when it would have been to 
their benefit to have claimed they were married, because of 
the possibility of additional benefits.  The veteran's 
references to the appellant as his wife on the insurance 
applications of 1986 and 1987 do not reflect any belief that 
they were married; rather they reflect a desire to provide 
medical benefits and life insurance to them at a minimal cost 
to him.  Many of the other business records submitted by the 
appellant are ambiguous in nature; they very well could have 
been mere carry-overs from records created before their 
divorce.  

In short, the inconsistency between the statements made by 
the appellant, and the other evidence of record prior to her 
1997 claim for death benefits and the evidence she submitted 
since that time casts serious doubt on the credibility of the 
latter material.   The Board considers the credible evidence 
of record regarding cohabitation of the parties and their 
reputation in the community as insufficient to establish an 
inference of common law marriage to the degree required by 
Ohio law.  Accordingly, since a valid common-law marriage has 
not been established, an allowance of the appellant's appeal 
on that basis is not in order.  38 U.S.C.A. §§  101(3), 103; 
38 C.F.R. §§ 3.1(j), 3.50, 3.205.  Further, since the clear 
preponderance of the credible evidence shows that the 
appellant did not believe that she and the veteran had 
actually entered into a post-divorce common law marriage, the 
statutory and regulatory provisions relating to a "deemed-
valid" marriage have no application in this case.  
38 U.S.C.A. §§ 103(a), 5107; 38 C.F.R. § 3.52.

ORDER

Entitlement to recognition as surviving spouse of the veteran 
for purposes of Department of Veterans Affairs death benefits 
is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

